Title: To Thomas Jefferson from John Jay, 1 December 1786
From: Jay, John
To: Jefferson, Thomas



Dr Sir
Office for foreign Affairs 1st. Decemr. 1786

The Frigate called the South Carolina, belonging to that State, assisted Spain at the Reduction of Providence and the Bahama Islands. To obtain Compensation for which Congress, at the Instance of the State, have directed Application to be made to the Court of Madrid. The Prince of Luxemburgh is it seems interested in the Frigate, and in the expected Compensation. The Delegates of South Carolina think his Influence if exerted would conduce much to the Success of the Application. Your Endeavors to obtain his Aid and Support are requested, and I have the Honor of transmitting to you herewith the Papers relative to that Transaction under an unsealed Cover, directed to Mr. Carmichael, to whom be pleased to forward them, and from Time to Time to give him such Advice and Intelligence, as may facilitate the Execution of his Instructions on this Subject.
With great Esteem & Regard I have the Honor to be &c.,

John Jay

